Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 1 of 29




      Exhibit A
Office of Harris County District Clerk - Marilyn Burgess                                                                                Page 1 of 1
                  Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 2 of 29
 HCDistrictclerk.com                  AYALA, YESENIA (AS NEXT FRIEND OF I C AND A C)                                          4/17/2020
                                      (MI vs. WATSON VALVE SERVICES INC
                                      Cause: 202005311   CDI: 7  Court: 157

 DOCUMENTS
 Number             Document                                                                                Post Date             Pgs
                                                                                                            Jdgm
 89301166           Suggestion of Bankruptcy                                                                     02/06/2020       2
  ·>   89301167     Exhibit A                                                                                    02/06/2020       3
 89301168           Suggestion of Bankruptcy                                                                     02/06/2020       2
  ·>   89301170     Exhibit A                                                                                    02/06/2020       3
 restricted         Plaintiff's Original Petition and Application for Temporary Restraining Order Against        01/27/2020       6
                    Defendants Watson Valve Services Inc Watson Grinding and Manufacturing Co and
                    Watson Coatings Laboratory
                    Plaintiff's Original Petition and Application for Temporary Restraining Order Against        01/27/2020
                    Defendants Watson Valve Services Inc Watson Grinding and Manufacturing Co and
                    Watson Coatings Laboratory
  ·>   restricted   Proposed Temporary Restraining Order and Order Setting Hearing for Temporary and/or          01/27/2020       3
                    Permanent Injunction
                    Proposed Temporary Restraining Order and Order Setting Hearing for Temporary and/or          01/27/2020
                    Permanent Injunction
  ·>   89102853     Request for Issuance of Service                                                              01/27/2020       1
                    Request for Issuance of Service                                                              01/27/2020
  ·>   89102854     Request for Issuance of Service                                                              01/27/2020       1
                    Request for Issuance of Service                                                              01/27/2020
  ·>   89102855     Request for Issuance of Service                                                              01/27/2020       1
                    Request for Issuance of Service                                                              01/27/2020
  ·>   restricted   Verification                                                                                 01/27/2020       1
                    Verification                                                                                 01/27/2020
 restricted         Plaintiff's Original Petition and Application for Temporary Restraining Order Against        01/27/2020       6
                    Defendants Watson Valve Services Inc Watson Grinding and Manufacturing Co and
                    Watson Coatings Laboratory
  ·>   restricted   Proposed Temporary Restraining Order and Order Setting Hearing for Temporary and/or          01/27/2020       3
                    Permanent Injunction
  ·>   89102853     Request for Issuance of Service                                                              01/27/2020       1
  ·>   89102855     Request for Issuance of Service                                                              01/27/2020       1
  ·>   89102854     Request for Issuance of Service                                                              01/27/2020       1
  ·>   restricted   Verification                                                                                 01/27/2020       1
 89116900           ORDER SETTING BOND SIGNED                                                                    01/27/2020       3
                    ORDER SIGNED GRANTING TEMPORARY RESTRAINING ORDER                                            01/27/2020
                    ORDER SIGNED SETTING HEARING                                                                 01/27/2020
 89130478           Clerk's certificate of cash deposit in lieu of injunction bond per order of the court        01/27/2020       1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=3n7sO88MPvQ2AnMbQde...                                         4/17/2020
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 3 of 29

               2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 4 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 5 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 6 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 7 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 8 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 9 of 29

               2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 10 of 29

                2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 11 of 29

                2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 12 of 29

                2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 13 of 29

                2020-05311 / Court: 157
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 14 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 15 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 16 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 17 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 18 of 29
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 19 of 29
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 20 of 29                                 2/6/2020 2:25 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 40620887
                                                                                                          By: LISA COOPER
                                                                                                    Filed: 2/6/2020 2:25 PM

                                      CAUSE NO. 2020-05311

 Yesenia Ayala, as Next Friend of I.C. and        §
 A.C., Minors                                     §
                                                  §               In the District Court
         Plaintiff,                               §
                                                  §
 v.                                               §               157th Judicial District
                                                  §
 Watson Valve Services, Inc., et al.,             §
                                                  §               Harris County, Texas
         Defendants.


                               SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Grinding and Manufacturing Co. (“Watson Grinding”) and informs

the Court of the bankruptcy case filed under Chapter 11 of the Bankruptcy Code now pending in the

United States Bankruptcy Court for the Southern District of Texas, Houston Division under Case No.

20-30967. This bankruptcy case was commenced on February 6, 2020.

       Watson Grinding suggests to the Court that the Automatic Stay under 11 U.S.C. § 362 prohibits

continuation of proceedings affecting the interests of the bankruptcy estate without prior approval of

the bankruptcy court. A copy of the notice of bankruptcy case filing is attached hereto as Exhibit A.

Dated: February 6, 2020                        Respectfully submitted

                                               MCDOWELL HETHERINGTON LLP

                                               By: /s/ Jarrod B. Martin
                                               Jarrod B. Martin
                                               Texas Bar No. 24070221
                                               1001 Fannin Street
                                               Suite 2700
                                               Houston, TX 77002
                                               P: 713-337-5580
                                               F: 713-337-8850
                                               E: Jarrod.Martin@mhllp.com
     Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 21 of 29




                                             JONES MURRAY & BEATTY LLP
                                             ERIN E. JONES (TBN 24032478)
                                             4119 MONTROSE, SUITE 230
                                             HOUSTON, TX 77006
                                             TEL. 832-529-1999
                                             FAX. 832-529-3393
                                             ERIN@JMBLLP.COM

                                             PROPOSED COUNSEL FOR WATSON
                                             GRINDING AND MANUFACTURING CO.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served in compliance with
Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

       Byron C. Alfred                       byron@alfredfirm.com


                                             /s/ Jarrod B. Martin
                                             Jarrod B. Martin
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 22 of 29




      Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                      Page 1 of 2
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 23 of 29


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:22 PM and
filed on 02/06/2020.

Watson Grinding & Manufacturing Co.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30967.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                      Page 2 of 2
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 24 of 29


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:01
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30967
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440206                             2/6/2020
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 25 of 29                                 2/6/2020 2:25 PM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 40620887
                                                                                                          By: LISA COOPER
                                                                                                    Filed: 2/6/2020 2:25 PM

                                      CAUSE NO. 2020-05311

 Yesenia Ayala, as Next Friend of I.C. and        §
 A.C., Minors                                     §
                                                  §               In the District Court
         Plaintiff,                               §
                                                  §
 v.                                               §               157th Judicial District
                                                  §
 Watson Valve Services, Inc., et al.,             §
                                                  §               Harris County, Texas
         Defendants.


                               SUGGESTION OF BANKRUPTCY


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, Watson Valve Services, Inc. (“Watson Valve”) and informs the Court of the

bankruptcy case filed under Chapter 11 of the Bankruptcy Code now pending in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division under Case No. 20-30968.

This bankruptcy case was commenced on February 6, 2020.

       Watson Valve suggests to the Court that the Automatic Stay under 11 U.S.C. § 362 prohibits

continuation of proceedings affecting the interests of the bankruptcy estate without prior approval of

the bankruptcy court. A copy of the notice of bankruptcy case filing is attached hereto as Exhibit A.

Dated: February 6, 2020                        Respectfully submitted

                                               MCDOWELL HETHERINGTON LLP

                                               By: /s/ Jarrod B. Martin
                                               Jarrod B. Martin
                                               Texas Bar No. 24070221
                                               1001 Fannin Street
                                               Suite 2700
                                               Houston, TX 77002
                                               P: 713-337-5580
                                               F: 713-337-8850
                                               E: Jarrod.Martin@mhllp.com
     Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 26 of 29




                                             JONES MURRAY & BEATTY LLP
                                             ERIN E. JONES (TBN 24032478)
                                             4119 MONTROSE, SUITE 230
                                             HOUSTON, TX 77006
                                             TEL. 832-529-1999
                                             FAX. 832-529-3393
                                             ERIN@JMBLLP.COM

                                             PROPOSED COUNSEL FOR WATSON VALVE
                                             SERVICES, INC.

                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served in compliance with
Fed. R. Civ. Pro. Rule 5 on all parties of record via email as follows:

Byron C. Alfred                              byron@alfredfirm.com


                                             /s/ Jarrod B. Martin
                                             Jarrod B. Martin
Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 27 of 29




      Exhibit A
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                      Page 1 of 2
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 28 of 29


                                     United States Bankruptcy Court
                                       Southern District of Texas



Notice of Bankruptcy Case Filing


A bankruptcy case concerning the debtor(s) listed below
was filed under Chapter 111 of the United States
Bankruptcy Code, entered on 02/06/2020 at 12:26 PM and
filed on 02/06/2020.

Watson Valve Services, Inc.
4525 Gessner Road
Houston, TX 77041
Tax ID / EIN: XX-XXXXXXX



 The case was filed by the debtor's attorney:

 Jarrod B. Martin
 McDowell Hetherington LLP
 1001 Fannin St.
 Suite 2700
 Houston, TX 77002
 713-337-5580
The case was assigned case number 20-30968.

In most instances, the filing of the bankruptcy case automatically stays certain collection and other
actions against the debtor and the debtor's property. Under certain circumstances, the stay may be
limited to 30 days or not exist at all, although the debtor can request the court to extend or impose a stay.
If you attempt to collect a debt or take other action in violation of the Bankruptcy Code, you may be
penalized. Consult a lawyer to determine your rights in this case.

If you would like to view the bankruptcy petition and other documents filed by the debtor, they are
available at our Internet home page http://www.txs.uscourts.gov/ or at the Clerk's Office, United States
Bankruptcy Court, PO Box 61010, Houston, TX 77208.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting
forth important deadlines.


                                                                       David J. Bradley
                                                                       Clerk, U.S. Bankruptcy
                                                                       Court




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                                     2/6/2020
BK CM/ECF LIVE - US Bankruptcy Court-Texas Southern                      Page 2 of 2
      Case 20-30968 Document 144-1 Filed in TXSB on 04/20/20 Page 29 of 29


                                       PACER Service Center
                                           Transaction Receipt
                                              02/06/2020 12:28:57
                     PACER Login:      mhllp123:3421775:0    Client Code:       7058
                     Description:      Notice of Filing      Search Criteria:   20-30968
                     Billable Pages:   1                     Cost:              0.10




https://ecf.txsb.uscourts.gov/cgi-bin/NoticeOfFiling.pl?440207                             2/6/2020
